Citation Nr: 0312512	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  97-06 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran had active service from January 1945 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal from October 1996 and later RO rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, that denied the veteran's 
claim of entitlement to service connection for hypertension.


REMAND

When first before the Board in November 2000, the case was 
remanded for further development under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, and 5126, and codified as amended at §§ 5102, 
5103, 5106 and 5107 (West Supp. 2001)) which redefined VA's 
duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

In a supplemental statement of the case dated in April 2002, 
the RO advised the veteran of the VCAA, and attempted to 
comply with the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, by informing the veteran of 
the evidence and information needed to substantiate his 
claim, the evidence and information that he should submit and 
the assistance that VA would provide in obtaining evidence 
and information on his behalf.  The RO also informed the 
veteran that he would be afforded a period of 30 days in 
which to submit the additional evidence and information and 
that his claim would be decided on the current record if the 
requested evidence and information were not received within 
the days allotted.  The 30 day limit for the submission of 
additional evidence and information is contrary to the 
provisions of 38 U.S.C.A. § 5103(b) (West 2002), which 
provide that a claimant must submit requested evidence and 
information within one year of the date of the letter 
notifying the claimant of the required evidence and 
information.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

On return of the case to the Board, the Board ordered further 
development in December 2002, and additional medical evidence 
was received at the Board in March 2003.  During the course 
of this appeal, the regulation authorizing the Board to 
develop evidence or to cure a procedural defect was 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  Thus any decision herein would be based in 
part on evidence developed by the Board pursuant to the 
invalidated regulation.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.	The RO should issue another letter 
providing the veteran with the 
notice required under 38 U.S.C.A. § 
5103(a) and specifically informing 
him that the requested information 
and evidence must be received within 
one year of the date of the RO's 
letter.

2.	The RO should undertake any other 
development it determines is 
required under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002) and 38 
C.F.R. § 3.159 (2002).  

3.	The RO should then consider all the 
evidence, including all additional 
evidence received by the Board's 
development, and readjudicate the 
issue on appeal.  If the benefits 
sought on appeal are not granted to 
the appellant's satisfaction, the 
appellant and his representative 
should be furnished a supplemental 
statement of the case (SSOC), and 
provided an appropriate opportunity 
to respond before the claims folder 
is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




